Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                 No. 04-15-00123-CR

                              EX PARTE ERIC LUNA

       From the Criminal District Court, Magistrate Court, Bexar County, Texas
                           Trial Court No. 2014-W-0464
                   Honorable Andrew Carruthers, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

   In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

   SIGNED September 16, 2015.


                                            _____________________________
                                            Rebeca C. Martinez, Justice